Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 18, 2021. Claims 24-46 are pending. Claims 41-46 are withdrawn. Claims 24-40 are currently examined for the following elected species: (a) LAMP-1/SEQ ID NO: 1 as described in claims 28-29, and (b) construct ILC-4 as described in claim 24. 

Election/Restrictions
Applicant's election with traverse of Group I (encompassing Claims 24-40), directed to a LAMP construct comprising two homology domains of a luminal domain of a LAMP protein and an antigenic domain, wherein the antigenic domain is placed between the two homology domains, in the reply filed on Feb. 18, 2021, is acknowledged. For the species election requirement, Applicant elects (1) LAMP-1/SEQ ID NO: 1 as described in claims 28 and 29, and (2) construct ILC-4 as described in claim 24. 
Applicant argues that Groups l-ll are directed towards a single general inventive concept, share the same special technical features, and therefore, should be examined together. Applicant argues that the new claims relate to LAMP constructs which comprise two homology domains of a luminal domain of a LAMP protein and an antigenic domain and wherein the antigenic domain is placed between the two 
Applicant’s arguments are not persuasive. As indicated in the art rejections below, a prior art reference, Hearl et al. (US 2016/0185831 A1, published on June 30, 2016; also published on Dec. 19, 2013 as WO 2013/187906 A1), explicitly teaches that an antigenic peptide can be inserted in the lumenal domain. Additionally, the claims do not require that the lumenal domain of a LAMP to be truncated. 
For the reasons above, the Restriction is deemed to be proper, and is made Final. Accordingly, claims 41-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

Claim Objections
Claims 24, 28, and 32 are objected to because of the following informalities:  these claims recite abbreviations without spelling them out the first time they appear in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claims are directed to a LAMP construct comprising two homology domains of a luminal domain of a LAMP protein and an antigenic domain, wherein the antigenic domain is placed between the two homology domains. 
In the Specification, FIG. 2A illustrates the domains of the LAMP proteins while FIG. 2B defines the specific ammo acid boundaries of these domains for human LAMP-1 (SEQ ID NO:1), human LAMP-2 (SEQ ID NO:2), human LAMP-3 (SEQ ID NO:3), human LIMP-2 (SEQ ID NO:4), human Endolyn (SEQ ID NO:5), human Macrosailin (SEQ ID NO:80), human LAMP-5 (SEQ ID NO:93) and human LIMBIC (SEQ ID NO:67).  See e.g. [0043], also see Figures 3-10. According to Figure 2A, all LAMP groups consist of, from N to C terminus, a signal sequence, a luminal domain, a transmembrane domain, and a cytoplasmic tail. In LAMP-1, LAMP-2, and LAMP-3, the luminal domain consists of a first homologous domain, a hinge region, and a second homologous domain; these features do not exist in the luminal domain LIMP-2, Endolyn, Macrosailin, LAMP5, and LIMBIC. 

Additionally, the claims recite “an antigenic domain” without specifying the origin of the antigenic domain. I.e., the claims do not specify if the antigenic domain can be a region that is endogenous to the LAMP protein, even though the specification discloses embodiments comprising heterologous antigenic domains. Indeed, SEQ ID NO: 1, which represents amino acid sequence of human LAMP-1 protein, is predicted contain antigenic regions via a prediction tool (http://tools.immuneepitope.org). See below:

    PNG
    media_image1.png
    1004
    975
    media_image1.png
    Greyscale
   
Several regions in the lumenal region of LAMP-1 shown by SEQ ID NO: 1 are predicted to be antigenic.
To facilitate examination, the claims are broadly interpreted so that the “two homology domains” are defined as two non-overlapping regions of a “homologous domain” in a LAMP protein as described in the specification. Additionally, the term “an antigenic domain” is broadly interpreted as reading both an endogenous and a heterologous sequence relative to the related LAMP protein. According to this interpretation, the claims read on a LAMP construct wherein an antigenic amino acid 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 depends from claim 29 but does not further limit claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. 
As indicated in the 112(b) rejection above, these claims read on a naturally existing LAMP protein because the claims do not exclude that the antigenic domain is an endogenous sequence.  
Accordingly, claims 24-31 and 34-40 are unpatentable for being directed to a naturally occurring product.

The following is a quotation of 35 U.S.C. 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 37 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 37 is drawn to a host cell comprising the polynucleotide encoding a LAMP construct. It reads on human organism because such a host cell can be a cell in the body of a human subject who receives the isolated polynucleotide. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-31 and 34-40 are rejected under 35 U.S.C. 102(a)(1) as being patentable over Hearl et al. (US 2016/0185831 A1, published on June 30, 2016; also published on Dec. 19, 2013 as WO 2013/187906 A1).
These claims are directed to a LAMP construct comprising two homology domains of a luminal domain of a LAMP protein and an antigenic domain, wherein the antigenic domain is placed between the two homology domains. These claims are interpreted as indicated in the 112(b) rejection above.

Hearl teaches that FIG. 1 is a schematic representation of a nucleic acid according to one embodiment of the invention in which a single antigen comprising a single epitope is provided in the allergen domain, and that FIG. 2 shows a vector map of a nucleic acid according to the invention, in which the allergen domain comprises the Cry.J2 allergen (an allergen from C. japonica), but without a signal sequence, inserted between human LAMP N-terminal sequences (SS and ISOD) and human LAMP C-terminal sequences (TM and TG). See e.g. [0019-0020]. 
Hearl teaches that the nucleic acid of the invention comprises an intra organelle stabilizing domain (IOSD). The IOSD comprises a sequence that encodes an amino acid sequence that binds, via chemical bonds, to one or more sequences in the allergen domain and protects those sequences from degradation (e.g., proteolysis) prior to arrival of the chimeric protein in the endosomal/lysosomal compartment. In essence, the IOSD can be envisioned as a protective cap for the allergen domain sequences, shielding those sequences, and in particular allergenic epitope sequences, from proteolytic enzymes, low pH, and other protein-destabilizing substances and conditions. The IOSD can be any of a number of known or engineered sequences, including, but 
Hearl teaches that it is well known in the art that certain sites for inserting a nucleotide sequence for a coding region into the nucleotide sequence for a different coding region (i.e., fusion sites) are more favorable than others. The location of the allergen sequence taught in, for example, FIGS. 1-5 is taught as the favorable location for using the composition taught in the present invention. It is within the scope of the present invention to move the location of the allergen sequence to other locations, such as within the lumenal domain of a LAMP polypeptide or other intra-organelle stabilizing domain. However, it is preferred that the allergen is not placed within the coding region of either the transmembrane or cytoplasmic domain. In a preferred instance of the invention, the allergen sequence is inserted into the luminal domain of a LAMP polypeptide within 5 amino acids from the junction with the transmembrane domain and up to 20 amino acids on the 5' N terminal side of a LAMP polypeptide luminal domain. See [0112].
Accordingly, Hearl teaches LAMP proteins which themselves anticipate the claims when the term “antigen domain” is interpreted to be endogenous. Otherwise, Hearl teaches LAMP constructs comprising a LAMP protein and a heterologous peptide sequence from a heterologous antigen inserted in the LAMP protein. Hearl explicitly teaches that the allergen peptide can be inserted inside the lumenal domain of a LAMP protein. As indicated in the 112(b) rejection above, the specification shows that the whole lumenal domain of a LAMP is considered as homologous domain(s), insertion of 
Regarding claims 29 and 30, Hearl discloses amino acid sequence of a fusion construct (SEQ ID NO: 7) comprising insertion of a heterologous sequence in a LAMP with SEQ ID NO: 1 (human LAMP-1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hearl et al. (US 2016/0185831 A1, published on June 30, 2016; also published on Dec. 19, 2013 as WO 2013/187906 A1), as applied above, in view of de Arruda et al. (Immunology. 2004 May;112(1):126-33) and Zhang et al. (PLoS ONE, 2014, 9(3): e90551).
Claim 32 specifies that the antigenic domain is survivin or HVEM.
Relevance of Hearl is set forth above. However, it does not teach or suggest that the antigenic domain is survivin or HVEM.
De Arruda teaches that antigen presentation by major histocompatibility complex type II (MHC II) molecules and activation of CD4+ helper T cells are critical for the generation of immunological memory. The authors previously described a DNA vaccine encoding human immunodeficiency virus-1 p55Gag as a chimera with the lysosome-associated membrane protein (LAMP/gag). The LAMP/gag chimera protein traffics to the MHC II compartment of transfected cells and elicits enhanced immune responses as compared to a DNA vaccine encoding native gag not targeted to the MHC II compartment. They have investigated the long-term responses of immunized mice and show that the LAMP/gag DNA vaccine promotes long-lasting B cell- and CD4+ and CD8+ T-cell memory responses induced by DNA encoding non-targeted Gag decay rapidly and elicit very low or undetectable levels of gag DNA is sufficient to generate T-cell memory. Following this initial priming immunization with LAMP/gag DNA, booster immunizations with native gag DNA or the LAMP/gag chimera are equally efficient in 
Accordingly, teachings of de Arruda indicate that a LAMP protein can effectively enhance an antigen by presenting it to MHC II for induction of antigen specific cytotoxic T cells. Therefore, after reading de Arruda, one of ordinary skill in the art would have expected that LAMP proteins would not be limited in enhancing allergen epitopes, as taught in Hearl. Instead, one of skill would have been motivated to make LAMP fusion constructs with other protein antigens that also need to be presented to MHC II, such as the HIV gag antigen taught in de Arruda.
Zhang teaches that a DNA-based replicon vaccine derived from Semliki Forest virus, PSVK-shFcG-GM/B7.1 (Fig. 1a) was designed for tumor immunotherapy as previously constructed. The expression of the fusion tumor antigen (survivin and hCGb-CTP37) and adjuvant molecular protein (Granulocyte-Macrophage Colony-Stimulating Factor/ GM-CSF/B7.1) genes was confirmed by Immunofluorescence assay in vitro, and immunohistochemistry assay in vivo. The immunological effect of this vaccine was determined using immunological assays as well as animal models. The results showed that this DNA vaccine induced both humoral and cellular immune responses in C57BL/6 mice after immunization, as evaluated by the ratio of CD4+/CD8+ cells and the release of IFN-c. Furthermore, the vaccination of C57BL/6 mice with PSVK-shFcG-GM/B7.1 significantly delayed the in vivo growth of tumors in animal models (survivin+ and 
Accordingly, teachings of Zhang indicate that it is a known practice to include survivin in a fusion protein as a vaccine antigen to be expressed from a DNA-based vaccine, and that stimulation of antigen-specific cytotoxic T cells (CD8+ T cells) are desired.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Hearl, de Arruda and Zhang to arrive at the invention as claimed, e.g., by substituting the allergen peptide in the LAMP/antigen fusion construct with a survivin antigen peptide, taught in Zhang. One would have been motivated to do so to apply the function of LAMP to present an antigen to MHC II complex to a vaccine targeting survivin. There is a reasonable expectation that a survivin antigenic peptide can be placed in a LAMP protein, just as other heterologous peptides shown in Hearl.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Application 16/610,133: 
(1) in view of Hearl et al. (US 2016/0185831 A1, published on June 30, 2016; also published on Dec. 19, 2013 as WO 2013/187906 A1), as applied above for claims 24-31 and 33-40; 
(2) in view of Hearl et al. (US 2016/0185831 A1, published on June 30, 2016; also published on Dec. 19, 2013 as WO 2013/187906 A1), in view of de Arruda et al. (Immunology. 2004 May;112(1):126-33) and Zhang et al. (PLoS ONE, 2014, 9(3): e90551), as applied above, for claim 32; or,
(3) on itself for claim 33 over reference claim 13   
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass an improved LAMP construct comprising an antigenic domain placed in the LAMP protein. The differences are that (1) the instant claims require that the antigenic domain is placed inside the lumenal domain of a LAMP in general, while the reference claims 1 and 3-23 require a cysteine conserved fragment of a LAMP protein (which is inherently present in all intact LAMP 
As indicated in the art rejection above, Hearl teaches that antigenic can be placed inside the lumenal domain of a LAMP protein equivalent to being placed between two “homology domains”. Teachings of Arruda and Zhang together suggest a fusion protein comprising a tumor antigen inserted into a LAMP protein for enhancement of MHC II presentation. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the instant claims from reference claims and vice versa, based on the combined teachings of Hearl et al., de Arruda et al. and Zhang et al. for the same reasons as described in the art rejections above.    
Regarding claim 33, claim 13 of the reference application encompasses a LAMP construct that is at least 95% identical to SEQ ID NO: 197, which is identical to SEQ ID NO: 119 of the instant application.   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648